NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4325-19

SHIRLEY A. BROADNAX,

          Plaintiff-Appellant,

v.

AJS SUPERMARKETS, LLC,1

     Defendant-Respondent.
__________________________

                   Argued October 4, 2021 – Decided November 5, 2021

                   Before Judges Fasciale and Sumners.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-7899-18.

                   David M. Wasserman argued the cause for appellant
                   (Andrew Park, PC, attorneys; David M. Wasserman, on
                   the brief).

                   Charles B. Carey argued the cause for respondent
                   (Carey & Grossi, attorneys; Charles B. Carey, on the
                   brief).

PER CURIAM

1
    Improperly pled as Shoprite of Hillside.
      Plaintiff Shirley Broadnax was injured after slipping and falling on clear

liquid on the floor near the checkout area at a supermarket owned and operated

by defendant AJS Supermarkets, LLC. Litigation ensued and following the end

of discovery, the motion judge granted summary judgment to defendant on the

basis that plaintiff failed to present any evidence that defendant had actual or

constructive notice of the dangerous condition. The judge did not reverse his

ruling on plaintiff's reconsideration motion, rejecting plaintiff's sole and belated

argument that the mode-of-operation rule applied to alleviate plaintiff's burden

to prove defendant had constructive notice of the dangerous condition.

      Before us, plaintiff argues summary judgment should not have been

granted because there was a genuine issue of material fact as to whether

defendant had "constructive notice of the spill when a video show[ed] its

employee walking right by the spill." Plaintiff further contends the judge should

have applied the "mode-of-operation rule to eliminate the notice requirement."

We conclude reversal is appropriate because the jury should be allowed to

determine if defendant's employee had actual or constructive notice of the

dangerous condition.

      Appellate review of a ruling on a motion for summary judgment is de

novo, applying the same standard governing the trial court. Davis v. Brickman

                                                                              A-4325-19
                                         2
Landscaping, Ltd., 219 N.J. 395, 405 (2014) (citations omitted). Thus, we

consider, as the motion judge did, "whether the competent evidential materials

presented, when viewed in the light most favorable to the non-moving party, are

sufficient to permit a rational factfinder to resolve the alleged disputed issue in

favor of the non-moving party." Id. at 406 (quoting Brill v. Guardian Life Ins.

Co. of Am., 142 N.J. 520, 540 (1995)). If the judge finds no genuine issue of

material fact, the judge must then "decide whether the [motion judge] correctly

interpreted the law." DepoLink Court Reporting & Litig. Support Servs. v.

Rochman, 430 N.J. Super. 325, 333 (App. Div. 2013) (quoting Massachi v. AHL

Servs., Inc., 396 N.J. Super. 486, 494 (App. Div. 2007)).          We accord no

deference to the motion judge's legal conclusions. Nicholas v. Mynster, 213

N.J. 463, 478 (2013) (citing Zabilowicz v. Kelsey, 200 N.J. 507, 512-13 (2009)).

      To prove defendant's liability, plaintiff needed to establish: "(1) a duty of

care, (2) a breach of that duty, (3) actual and proximate causation, and (4)

damages." Davis, 219 N.J. at 406 (quoting Jersey Cent. Power & Light Co. v.

Melcar Util. Co., 212 N.J. 576, 594 (2013)). Because plaintiff was a business

invitee, defendant owed her "a duty of reasonable care to guard against any

dangerous conditions on [its] property that [it] either knows about or should

have discovered." Rowe v. Mazel Thirty, LLC, 209 N.J. 35, 44 (2012) (quoting


                                                                             A-4325-19
                                        3
Hopkins v. Fox & Lazo Realtors, 132 N.J. 426, 434 (1993)). "[A]n invitee

seeking to hold a business proprietor liable in negligence 'must prove, as an

element of the cause of action, that the defendant had actual or constructive

knowledge of the dangerous condition that caused the accident.'" Prioleau v.

Ky. Fried Chicken, Inc., 223 N.J. 245, 257 (2015) (quoting Nisivoccia v. Glass

Gardens, Inc., 175 N.J. 559, 563 (2003)).

        The absence of actual or constructive notice of the dangerous condition is

generally "fatal to [a] plaintiff's claim[] of premises liability." Arroyo v. Durling

Realty, LLC, 433 N.J. Super. 238, 243 (App. Div. 2013). It is well established

that:

              [a] defendant has constructive notice when the
              condition existed 'for such a length of time as
              reasonably to have resulted in knowledge and
              correction had the defendant been reasonably diligent.'
              Parmenter v. Jarvis Drug Stores, Inc., 48 N.J. Super.
              507, 510 (App. Div. 1957). Constructive notice can be
              inferred in various ways. The characteristics of the
              dangerous condition giving rise to the slip and fall, see,
              Tua v. Modern Homes, Inc., 64 N.J. Super. 211, 220
              (App. Div. 1960) (finding constructive notice where
              wax on the floor had hardened around the edges), or
              eyewitness testimony, see, Grzanka v. Pfeifer, 301 N.J.
              Super. 563 (App. Div. 1997) . . . (finding constructive
              notice where eyewitness noted the light had been out
              for a while) may support an inference of constructive
              notice about the dangerous condition.



                                                                               A-4325-19
                                          4
            [Troupe v. Burlington Coat Factory Warehouse Corp.,
            443 N.J. Super. 596, 602 (App. Div. 2016).]

"The mere '[e]xistence of an alleged dangerous condition is not constructive

notice of it.'" Arroyo, 433 N.J. Super. at 243 (alteration in original) (quoting

Sims v. City of Newark, 244 N.J. Super. 32, 42 (Law Div. 1990)).

      Based upon our de novo review and applying the same standard governing

the trial court, Davis, 219 N.J. at 405 (citations omitted), we conclude summary

judgment should not have been granted to defendant. Viewing the facts in the

light most favorable to plaintiff, the non-moving party, a rational factfinder

could find that defendant had constructive notice of the dangerous condition that

caused her fall. See id. at 406 (quoting Brill, 142 N.J. at 540).

      After paying for her groceries, plaintiff was exiting defendant's

supermarket walking through the checkout area when she suddenly slipped and

fell to the ground. After a fellow customer helped her get up, plaintiff saw that

she slipped on clear liquid detergent. She then went to an emergency room

where she was treated for various back and lower-body injuries.




                                                                           A-4325-19
                                        5
      After filing a negligence action against defendant, discovery revealed

video camera surveillance footage 2 showing that about a minute before plaintiff

slipped and fell, a bottle of liquid fell from another exiting customer's shopping

cart, spilling clear liquid on the floor. The customer left the store, seemingly

unaware of the mishap.       Within a minute between the spill occurring and

plaintiff walking through it and falling, two other customers, apparently not

noticing the substance, exited near the spill. A store employee also walked near

the spill but either choose to ignore it or did not notice it before leaving the area.

Seconds later, plaintiff slipped on the liquid and fell.

      The store manager was shown the video during his deposition.                He

explained that all store employees are responsible for "watching out for tripping

hazards." He stated it was company policy that an employee who sees a liquid

on the floor is instructed to "[s]ecure the area" by "basically stand[ing] there,

mak[ing] sure that the area is safe, this way nobody trips or falls, and in the

meantime summon assistance to clean[]up whatever foreign matter may be on

the floor." He said store employees did not have notice of the spill that caused



2
  The video is not included in the trial record. Our reference to the video is
based on both the motion judge's comments regarding the video in his oral
decision and the defendant's store manager's deposition testimony describing
what he observed as he contemporaneously watched portions of the video.
                                                                               A-4325-19
                                          6
plaintiff's injury because the video's timeframe of "a minute or two or less"

between the liquid spilling and plaintiff's fall made it "impossible for [the store]

to react." He thus concluded defendant's safety protocols were not violated.

      We conclude that viewing these facts in the light most favorable to

plaintiff, there is a question of material fact for a jury to decide whether

defendant had constructive notice of the liquid the floor when a store employee

walked by it moments before plaintiff slipped and fell. This is not a situation

where plaintiff sought to establish defendant had constructive notice of a

dangerous condition because of its presence for a reasonable time but failed to

remove it.    Plaintiff's reliance on the video footage is akin to eyewitness

testimony. The video depicted a bottle falling out of a customer's cart, spilling

clear liquid on the floor, and defendant's employee walking by the spill just

before plaintiff's accident. We cannot say whether the employee should have

noticed the spill and then followed the store policy of blocking off the area of

the spill before it could be cleaned. Given the lack of deposition testimony or

certification from the employee, there is no evidence what the employee saw

prior to plaintiff's fall. We disagree with the motion judge that based upon the

video footage, "it would be unreasonable to conclude the employee should have

seen the spilled material in the circumstances." The jury, not the judge, should


                                                                              A-4325-19
                                         7
resolve whether the employee should have seen the liquid, and if so, followed

the store policy to secure the area.         Hence, the summary judgment order

dismissing plaintiff's complaint is vacated so plaintiff's claims can be decided

by a jury at trial.

      As for plaintiff's contention that the motion judge erred on reconsideration

in rejecting her claim that the mode-of-operation rule applies, we disagree. 3 The

rule provides an inference of negligence against a defendant business

establishment by relieving a plaintiff of proving the defendant had actual or

constructive notice of a particular dangerous condition if the defendant's mode

of operation created the condition that caused the accident. Prioleau, 223 N.J.

at 248. Our Supreme Court made clear in Prioleau that the mode-of-operation

rule does not apply where there is no evidence the "plaintiff's accident . . . bears

the slightest relationship to any self-service component of defendants' business."

Id. at 264. Thus, the rule was not applicable where the plaintiff alleged that her

slip and fall at a fast-food restaurant was caused by either grease tracked on the

floor by employees working in the kitchen or patrons tracking water into

building during rainy weather. Id. at 264-65.


3
   Normally, an argument not raised on a motion cannot be considered on a
reconsideration motion. However, because the motion judge considered the
argument, we do as well.
                                                                              A-4325-19
                                         8
      Our courts have "never . . . expanded [the mode-of-operation rule] beyond

the self-service setting, in which customers independently handle merchandise

without the assistance of employees or may come into direct contact with

product displays, shelving, packaging, and other aspects of the facility that may

present a risk." Id. at 262. "Thus, the mode-of-operation rule is not a general

rule of premises liability, but a special application of foreseeability principles in

recognition of the extraordinary risks that arise when a defendant chooses a

customer self-service business model." Ibid.

      Plaintiff's contention that the motion judge erred in refusing to apply the

mode-of-operation rule is without merit. The judge ruled

             there is no evidence in the record as to how the material
             was handled and packaged in the check-out lane, by
             whom it was handled and whether that activity caused
             the sealed bottle to fall onto the floor. In the absence
             of record evidence supporting the possible application
             of the doctrine to the circumstances here, it is not
             appropriate on this record to adopt an expansion of the
             doctrine . . . were this [c]ourt empowered to do so.

      We agree with the judge that the mode-of-operation rule is not applicable

here because there was no evidence that the accident resulted from the type of

self-service activity contemplated under the rule. Based upon the motion record

that was limited to the discovery that had closed, plaintiff's slip-and-fall accident

was caused by a spill from a bottle of liquid detergent that fell from an

                                                                               A-4325-19
                                         9
customer's cart. There is no indication the spill was related to self-service

activity by the customer, i.e., the customer filled the bottle with liquid detergent

but failed to secure its contents. Based on Prioleau, extending the mode-of-

operation rule as plaintiff seeks would render it superfluous.

      To the extent we have not addressed any of plaintiff's arguments, we

conclude they are without sufficient merit to warrant discussion in this opinion.

R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                              A-4325-19
                                        10